Citation Nr: 1203253	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-48 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1977 to November 1981. 

This claim comes before the Board of Veterans' Appeals on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's left shoulder disability manifests as crepitus, pain and stiffness, symptoms that moderately affect the motion of the joint during flare-ups only.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left shoulder, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5201 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO in this case provided the Veteran with VCAA notice on his claim by letters dated in December 2008 and February 2009.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, both having been sent before the RO initially adjudicated the Veteran's claim, are timely.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim, including service and post-service treatment records and information from the Social Security Administration.  The RO also afforded the Veteran a VA examination of his left shoulder, during which an examiner addressed the severity of the Veteran's left shoulder symptoms.      

II.  Analysis

The Veteran seeks the next higher initial evaluation for his left shoulder disability.  According to written statements he and his representative submitted during the course of this appeal, including in April 2009, November 2009, February 2010 and July 2011, the 10 percent evaluation the RO initially assigned this disability does not reflect accurately the severity of his left shoulder symptomatology.  Such symptomatology allegedly includes severe pain and extreme weakness and is attributable to degenerative changes that developed secondary to a left collar bone and shoulder dislocation.  Allegedly, since he underwent a Mumford procedure for this condition, during which a physician cut out a quarter to a half of his collar bone, he has had decreased use of his shoulder.  

A.  Schedular Evaluation

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  See also Johnson v. Brown, 9 Vet. App. 7 (1996) (the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion).  

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by 
x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

VA has evaluated the Veteran's left shoulder disability as 10 percent disabling pursuant to DCs 5201-5010, which govern ratings of arthritis and limitation of motion of the arm.  DC 5010 provides that arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).  

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2011). 

The appropriate DC for the specific joint involved in this case is DC 5201.  This DC provides that a 20 percent evaluation is assignable for limitation of motion of the major or minor arm at shoulder level, or for limitation of motion of the minor arm if midway between side and shoulder level.  A 30 percent evaluation is assignable for limitation of motion of the major arm if midway between side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from side.  A 40 percent evaluation is assignable for limitation of motion of the major arm to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201 (2011).  

According to a report of VA examination conducted in February 2009, the Veteran is right hand dominant; therefore, the Board will apply the facts of this case to the ratings and criteria pertinent to the left, or minor arm.  38 C.F.R. § 4.69 (2011). 

Under 38 C.F.R. § 4.71, Plate I (2011), an individual is able to raise his arm to shoulder level if he forward flexes to 90 degrees (normal range of forward elevation and flexion being from 0 to 180 degrees) or abducts to 90 degrees (normal range of abduction being from 0 to 180 degrees). 

In certain circumstances, an evaluation in excess of 10 percent is assignable under DC 5200, for ankylosis of scapulohumeral articulation, DC 5202, for impairment of the humerus, or DC 5203, for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203 (2011). 

The evidence in this case, as discussed below, establishes that the Veteran's left shoulder disability picture does not more nearly approximate the schedular criteria for an initial evaluation in excess of 10 percent.  The Veteran's left shoulder disability manifests as crepitus, pain and stiffness, symptoms that moderately affect the motion of the left shoulder joint during flare-ups only.  

Prior to filing this claim for service connection for a left shoulder disorder, medical professionals noted functional impairment secondary to left shoulder complaints.  More specifically, the Veteran sprained his left shoulder during service in February 1978, causing pain and tenderness, but no abnormalities on x-rays.  He reports that, for seven to nine years after the injury, he experienced intermittent pain in his left shoulder joint.  In February 1987, he began complaining of continuing pain in his left shoulder joint.  At the time, a physician noted normal range of motion, a tender trapezius muscle and intact strength.  X-rays taken in February 1987 showed changes (spurs and a calcification) consistent with post-traumatic arthritis, which a physician later attributed to an old acromioclavicular (AC) separation.  This condition necessitated surgery - resection of the left distal clavicle (Mumford procedure) - in May 1987.  

In June 1987, the Veteran underwent a VA examination, during which he reported vast improvement in his left shoulder since the surgery.  He indicated, however, that he still had distress in his left shoulder, which became more pronounced at work or when he elevated or lifted objects.  He contended that, due to his left shoulder pain, he was limited in what he could do and for how long he could do it.  He reportedly thought about the pain constantly, which in turn caused family problems and bad sleeping habits.

An examiner noted normal range of abduction and forward elevation but with pain, normal internal and external rotation, slightly restricted adduction with a complaint of distress, tenderness on palpation, an obvious defect of the AC joint, and a four inch, well-healed surgical scar.  Given that the Veteran was still convalescing from surgery, the examiner recommended a subsequent reevaluation.  

There is no medical evidence in the claims file reflecting that, from July 1987 to 2008, the Veteran sought treatment for left shoulder complaints.  In November 2008, he filed a claim for service connection for a left shoulder disability and the RO afforded him a VA examination in conjunction with the claim.  

During that examination, conducted in February 2009, he reported a gradual onset and progressive worsening of left shoulder pain and a crunching sensation in his left shoulder while swimming.  He indicated that in the late 1980s, following his surgery, he initially experienced improvement, but that, eventually, the symptoms progressively returned.  He noted that he had stiffness, and an intermittent dull, aching pain in his left shoulder twice to thrice weekly, lasting 2 days, associated with overuse.  He further noted that he treated this pain with rest and topical cream.  He reported moderate flare-ups weekly, lasting one to two days, which occurred with overuse and were alleviated with rest.  He denied subluxation, weakness in the left upper extremity and current left shoulder treatment.  

The examiner noted crepitus in the left shoulder, but no functional limitation due to that or any other symptom on examination.  He noted full range of motion with no pain, no objective evidence of pain on repetitive motion and no ankylosis.  The examiner indicated that the left shoulder disability had a mild to moderate functional effect on exercise, sports, recreation and travel.  X-rays revealed mild degenerative arthritis in the left shoulder, which, in an addendum opinion dated March 2009, the examiner attributed to the in-service sprain and associated trauma.  

An initial schedular evaluation in excess of 10 percent is not assignable based on this evidence.  There is no medical document indicating that, other than during flare-ups, the Veteran's reported stiffness and pain cause functional loss.  And by the Veteran's own admission, during flare-ups, these symptoms cause only moderate functional loss, not limitation of motion of the left shoulder to, at least, shoulder level.  Occasional moderate functional loss secondary to stiffness and pain is contemplated in the 10 percent evaluation the RO initially assigned the Veteran's left shoulder disability.  

B.  Extraschedular Evaluation

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, neither the Veteran, nor the evidence raises the question of entitlement to a higher initial evaluation for the left shoulder disability on an extraschedular basis.  The Veteran has never once mentioned that this disability, alone, interferes with his employability and medical evidence of record attributes any unemployability to the Veteran's neck disability, back disability and/or hypertension.  As such, referral of this claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is unnecessary.


C.  Total Disability Rating Based on Individual Unemployability (TDIU)

A TDIU is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, not having submitted evidence of unemployability secondary to his left shoulder disability, the Veteran has not raised the question of whether he is entitled to a TDIU.  Consideration of such a claim is thus not warranted.  

D.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his left shoulder disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned schedular evaluation is the most appropriate given the medical evidence of record.

Based on the aforementioned findings, the Board concludes that the criteria for entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease, left shoulder, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


